Case 1:19-mc-20496-KMW Document 34 Entered on FLSD Docket 07/17/2019 Page 1 of 1




                         UNITED STATES DISTRICT CO URT
                         SO UTHERN DISTRICT O F FLO RIDA
                        Case No.19-m c-20496-CIV-W ILLIAM S

 SECURITIES AND EXCHANGE CO M M ISSIO N,

        Plainti
              ff,

 VS.

 M INTRADE TECHNO LO G IES,LLC ,
       Defendant.
                                         /

                                        O RDER

       THIS M ATTER is before the Courton Magistrate Judge Edwin G .Torres's Repod

 and Recommendation (DE 27)(the$$Repod'
                                      ')regardingGuyGentile'smotion to intervene
 (DE 19). Gentilefiled objectionsthree days afterthe deadlinel(DE 29)and Plaintifffiled
 a responsetothe objections (DE 30).The Coud has independently reviewed the Repod,
 the objections,the record,and applicable case Iaw.Accordingly,itis ORDERED AND
 ADJUDGED thatthe Repod isAFFIRMED and the analysiscontained in the Repod (DE
 27)isADOPTED and incorporated by reference.Gentile'smotionto intervene (DE 19)is
 DENIED.

       DONE AND O RDERED in cham bers in M iam i,Florida,this /le
                                                                dayofJul
                                                                       y, 2019.

                                                KATHLE N M .W ILLIAM S
                                                UNITED STATES DISTRICT JUDGE




 1Al
   thoughGentile'sobjecti
                        onswereuntimel
                                     y,the Courthasnonethelessconsideredthem.
